Citation Nr: 1712777	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period beginning September 28, 2011.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 2004 to June 2005 and November 2008 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is granting a disability rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period beginning September 28, 2011.  In connection with that, the Board is granting an earlier effective date of September 28, 2011, for the grant of a separate rating for left lower extremity radiculopathy.


FINDINGS OF FACT

1.  The Veteran's thoracic spine disability has been manifested by flexion limited to, at worst, less than 10 degrees with pain; without ankylosis or incapacitating episodes requiring medically prescribed bed rest.

2.  The Veteran's LLE radiculopathy has been manifested by intermittent, moderate pain with some sensory involvement, for the entire period on appeal.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but no higher, for the service connected thoracic strain with left sacroiliac joint dysfunction have been met or more nearly approximated for the period beginning September 28, 2011.  
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.326, 3.400(o), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  For the entire appeal period, the criteria for an initial rating of 10 percent for radiculopathy of the left lower extremity are met; therefore, the effective date of the grant of a separate 10 percent rating is September 28, 2011.  
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.3, 4.10, 4.120, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in December 2010, May 2011, October 2013, and September 2016 in relation to the various claims discussed herein, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  He has not alleged any prejudicial deficiencies in the development of this claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Increased rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue currently on appeal is entitlement to a disability rating in excess of 20 percent for thoracic strain for the period from September 28, 2011.  A decision for the period from December 6, 2009 to September 27, 2011 was rendered in August 2013 and not appealed.  Therefore, the period of entitlement prior to September 28, 2011, is no longer at issue; and the Board only has jurisdiction over the period starting from September 28, 2011.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).

The Veteran seeks an increased disability rating for his service-connected thoracic strain with sacroiliac joint dysfunction.  Disabilities of the spine are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, DCs 5235-5243.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine as follows:

Under the formula for rating spine disorders, a 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
38 C.F.R. § 4.71a, DCs 5235-5243.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria. Note one states that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran has reported constant pain associated with his back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  A VA physical therapist reported in March 2011 that the Veteran was 75 percent limited in flexion and extension and 50 percent limited in left and right lateral flexion and rotation with pain.  No ankylosis or weakness was noted, but tenderness to palpation was present over the SIJ/PSIS region, lateral sacral ridge, lumbar spine, and paraspinal muscles.  The Veteran reported pain on the left side at the end of all measurements of active range of motion while standing and a shooting pain down the left leg with extension and passive overpressure.  As a result, testing on repeated movements was deferred for flexion, and testing for extension was performed in a prone position to reduce pain.  The therapist noted that the Veteran had limited lumbar flexion secondary to pain.  Though exact measurement in degrees is not furnished in the exam, the Board finds the therapist's decision to forgo testing of flexion and to modify testing of extension on repetitive motion to be evidence of functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain itself does not constitute functional loss).

Additionally, November 2013 VA treatment records show the Veteran had less than ten (10) degrees of forward flexion, tenderness upon palpation along the paraspine, and reproducing pain on straight leg raises.  The Veteran has reported increased pain and flare-ups due to overuse, walking, and standing or sitting too long.  Acknowledging the Veteran's functional impairment and limitations due to his lumbar spine disability, the Board finds that the 20 percent disability rating does not adequately compensate for any pain or functional loss.  The Board finds that 
38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, DCs 5235-5243 provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204 -07. 

As mentioned above, the Board only has jurisdiction over the period beginning September 28, 2011.  However, it is factually ascertainable from the record that the Veteran had symptoms during the period on appeal that meet the criteria for an increased rating of 40 percent.  See 38 C.F.R. § 3.400(o).  Therefore, the Board finds that an increased rating of 40 percent for thoracic strain with left sacroiliac joint dysfunction is warranted, beginning September 28, 2011.

A rating higher than 40 percent for thoracic strain with sacroiliac joint dysfunction is not warranted, as the record does not show ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243.  See also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). ("Although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.")

As discussed above, the Veteran has been awarded a separate 10 percent rating for his left lower extremity radiculopathy, effective from January 25, 2016, for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis," with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture given for complete paralysis, and a rating of mild or, at most, moderate should be given when the involvement is wholly sensory.  38 C.F.R. § 4.124a.  Ratings of the sciatic nerve contemplate whether or not the foot dangles and drops, the ability to actively move muscles below the knee, and lost or weakened flexion of the knee.
38 C.F.R. § 4.124a, DC 8520.

Disability ratings with respect to neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function.
38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.
38 C.F.R. § 4.124a. 

In regard to radiculopathy, the Veteran's STRs show tenderness to palpation left of the spine, slight decreased sensation to light touch on the lateral aspect of the left lower leg, and slightly weaker hip flexion strength on the left.  At the December 2010 VA examination, the straight leg test was positive for pain in the left side.  The May 2011 VA examiner noted that the Veteran had marked tenderness in the left sacroiliac region, and that pressure to that area elicited radiating pain.  The Veteran has consistently reported to his treatment providers and to VA that he has constant low back pain with weakness and numbness in the left leg and increased pain with extended periods of sitting or standing, sleeping, and exercise since his time in service.  The Board finds his statements to be credible.  Given the medical evidence and the Veteran's reports, the Board finds that it is factually ascertainable from the record that the Veteran has had symptoms of radiculopathy since service that meet the criteria for a disability rating of 10 percent.  Accordingly, as the appeal period under consideration has been restricted to the time starting from September 28, 2011, the Board finds that he is entitled to his 10 percent rating for radiculopathy from that date.

The Board does not find that a higher rating is warranted for his left lower extremity radiculopathy.  The evidence of record indicates that the involvement is wholly sensory and "slight" or "mild."  38 C.F.R. § 4.124a.  Indeed, radiculopathy was not objectively diagnosed until the September 2016 VA examination; and it was assessed as mild.  At that examination, the Veteran had normal muscle strength and no atrophy.  He had slightly reduced reflexes and decreased senses.  The symptoms of radiculopathy (constant pain, intermittent pain, paresthesias/dysesthesias, and numbness) were assessed as mild.  The Veteran asserted weakness and at least one fall, in January 2016, but the record does not show that this is a chronic issue or that he has been prescribed any assistive devices, such as a brace or a cane, to address that issue.  Accordingly, his 10 percent rating is the appropriate rating.
Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321.

The Court has held that the threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule.  The assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," which includes frequent hospitalizations or interference with employment.  If related factors are present to create an unusual disability picture, then referral for extraschedular consideration is required.  

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran complains of pain in his lower back, left leg, and foot and also of limited motion, fatigue, and functional loss.  He has difficulty sleeping and is unable to work at physically demanding jobs or participate in recreational activities.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and sciatic nerve provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. §§ 4.71a, DCs 5235-5243 and 4.124a, DC 8520 (providing ratings on the basis of ankylosis and limited flexion and movement).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received emergency treatment for his service-connected disabilities.  In fact, the record shows that even though the Veteran has reported limited range of motion and pain on movement as a result of his service-connected thoracic strain and LLE radiculopathy disabilities, he is still able to work part-time and is enrolled in a program seeking a bachelor's degree.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  

The Veteran  held down a part-time job while also going to school and is currently employed.  Additionally, the Veteran has not requested a TDIU.  Therefore, TDIU is not raised by the record, and need not be addressed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009).











ORDER

A 40 percent rating for thoracic strain with left sacroiliac joint dysfunction is granted effective from September 28, 2011.

An effective date of September 28, 2011, is assigned for the grant of a separate 10 percent rating for LLE radiculopathy, secondary to thoracic strain.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


